                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


MARY ANN STORY,                            JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


FRANKLIN BEAL HARRIS, ET AL.,              CASE NO: 17-1224-STA-jay

      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Dismissing Case with Prejudice entered on July 29, 2019, this
cause is hereby DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 7/30/2019                     THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
